Pottle, J.
The plaintiff had a written contract with the defendant, authorizing him to sell pianos as its agent, and providing that the agent should receive a half of the difference between the cost of the piano, including freight, stool, and scarf, and the selling price as shown on the defendant’s price-list. The plaintiff’s agency terminated, and he was succeeded by another agent. The defendant employed the plaintiff to sell to a certain person a piano, upon the understanding that the plaintiff was to receive “his commission as under his old contract.” The plaintiff sold the piano at the price of $550 and upon terms approved by the defendant. On the trial a price-list introduced in evidence showed the selling price of the piano sold by the plaintiff to be $700. The plaintiff testified, however, that this was not the price-list of the defendant, but was that of Chickering & Sons, the makers of the instrument; that he did not know what was the price of the piano as shown on the price-list furnished to him by the defendant; but that he did not think a piano of the style sold by him was ever sold by the defendant for more than $650. A witness for the defendant testified that $700 was the selling price. The certiorari record disclosed that a verdict was returned in the justice’s court in favor of the plaintiff for the full amount sued for, but the summons is not in the record, and . the amount sued for is nowhere disclosed therein. The defendant admitted that the plaintiff was entitled to recover some amount. The record fails to disclose the amount actually recovered. The burden was on the plaintiff in certiorari to show error; and it having failed to show what amount the plaintiff recovered, there was no error in overruling the certiorari. Judgment affirmed.